Dismissed and Memorandum Opinion filed May 5, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00239-CR
____________
 
MARCUS ALLEN ROBERSON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 262nd District Court

Harris County, Texas
Trial Court Cause No. 1277328
 

 
MEMORANDUM
 OPINION
Appellant entered a guilty plea to possession with intent to
deliver cocaine.  In accordance with the terms of a plea bargain agreement with
the State, the trial court sentenced appellant on March 3, 2011, to confinement
for five years in the Institutional Division of the Texas Department of
Criminal Justice.  Appellant filed a pro se notice of appeal.  We dismiss the
appeal. 
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court’s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The record supports the
trial court’s certification.  See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices
Frost, Jamison, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b)